Citation Nr: 1737906	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthma.

REPRESENTATION

Appellant represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Counsel



INTRODUCTION

The Veteran served in the North Carolina Army National Guard with a period of active duty for training (ADT) from May 1986 to August 1986 and active duty from November 21, 1990 to December 31, 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously remanded for development by the Board in August 2016.


FINDING OF FACT

The Veteran's asthma, which preexisted her periods of active duty and ADT, was not aggravated during any period of service.


CONCLUSION OF LAW

The criteria to establish service connection for asthma are not met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for asthma.  She maintains that this condition was aggravated by one or both of her periods of service.

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. General Principles of Service Connection

Direct service connection will be granted for a disability resulting from a disease or injury incurred during or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence establishes that the disease was incurred during active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

"Active service" includes active duty, a period of active duty training (ADT) in which the individual was disabled from a disease or injury incurred or aggravated in the line of duty, and a period of inactive duty training (IADT) in which the individual was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

Generally, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).

II. Discussion

The claim of service connection for asthma must be denied because the evidence establishes that the condition preexisted both periods of active service and was not aggravated therein.  In its analysis, the Board will discuss both the presumption of soundness and the presumption of aggravation.  

Presumption of Soundness

In her statements and supporting lay statements from friends, the Veteran contends that she incurred asthma during one of her periods of service, but that she did not have asthma until service.  

The record shows that an enlistment examination was performed in April 1986 prior to her entry into the ADT in May 1986.  A clinical examination revealed normal lungs and no symptoms or diagnoses were reported; asthma was not noted on the examination report.  

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

The Court has held in Smith v. Shinseki that without previously established "veteran" status for a period of ADT, the presumption of sound condition is inapplicable.  24 Vet. App. 40, 44 (2010).  As the Board will find that veteran status has been established for the presumption of aggravation as per Hill v. McDonald, 28 Vet. App. 243 (2016) (discussed below infra), the presumption of soundness for this period of ADT can also be made available to the Veteran.

The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012), aff'd 749 F.3d 1370 (Fed. Cir. 2014).  In this case, the evidence (both service medical and civilian) strongly demonstrates that the Veteran incurred asthma as a child, thus there is a question of preexistence that must be resolved at the outset.

Once the presumption of soundness applies, the burden of proof shifts to and remains with VA to prove both preexistence and the absence of aggravation by clear and unmistakable evidence.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  Both prongs must be proven in order to rebut the presumption.  

The record evidence shows, clearly and unmistakably, that the Veteran's asthma preexisted both periods of service.  A December 1990 service treatment record documents the Veteran's report of medical history of asthma since 6 months of age; this was self-reported by the Veteran.  Furthermore, the Veteran has reported to examiners both in service and post service that she has had asthma as a child.  Even on an old Substantive Appeal Form 9, the Veteran indicated that she had asthma as a child up until age 12, which contradicts her more recent contentions.  There are also numerous entries in the service and civilian treatment records documenting that asthma preexisted both periods of her service.  

As for the next prong - demonstrating the absence of aggravation by clear and unmistakable evidence - the Board finds that VA has met its burden.  For the period of ADT, the evidence clearly demonstrates that there was no worsening of asthma.  
The service records show that there were no asthmatic exacerbations during this period.  Thus, the presumption of soundness has been rebutted for the period of ADT.

For her period of active duty, the Board notes that there is no entrance examination of record.  Although there is a February 1990 periodic examination, this examination was not performed contemporaneously with her November 1990 entrance into active duty.  In the absence of such examination, there is no basis from which to determine whether the Veteran was in sound condition upon entry into that period of service and the presumption of soundness does not attach.  In Smith it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  24 Vet. App. at 45; 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).

In conclusion, for both periods of service, the Veteran here is not presumed sound; a preexisting disability of asthma has been established by the record.  The next inquiry is whether that preexisting disability was permanently worsened by either period of service.  


Presumption of Aggravation

Generally speaking, the presumption of aggravation is not applicable to a period of ADT or IDT.  Smith, 24 Vet. App. 40.  Rather, the claimant bears the burden of proof in establishing aggravation.  Donnellan v. Shinseki, 24 Vet. App. 167, 174-75 (2010).  In the context of periods of ADT and IADT, "the term 'aggravated'. . . means that in order for a claimant to have active service that qualifies him to be a 'veteran,' the evidence must establish that during his period of active duty for training, he experienced a permanent increase in disability beyond the natural progress of that disease or injury.  The claimant, rather than VA, bears the burden of proof in establishing both that (1) "the preexisting disability worsened in service" and (2) "that such worsening was beyond the natural progression of the disease."  The presumption of aggravation does not apply in the case of a claimant without "veteran" status, but "the benefit of the doubt standard applies to the question of veteran status."  Donnellan, 24 Vet. App. at 174-75.  

The U.S. Court of Appeals of Veterans Claims (Court) recently explained an exception to this rule in Hill v. McDonald, 28 Vet. App. 243 (2016), holding that:

(1) where VA determines that a claimant has established veteran status for a period of ACDUTRA by establishing service connection for one disability, the claimant may take advantage of the presumption of aggravation for other preexisting disabilities claimed to have been aggravated during the same period of ACDUTRA; and (2) an entrance examination given prior to the period of ACDUTRA is not necessary for the application of the presumption of aggravation where the baseline severity of the preexisting condition can be determined through other contemporaneous evidence. 

Id. at 246  .The Court noted its prior holdings in Smith and Donnellan, supra, that the presumption of aggravation is not applicable to a claim based on ADT.  Id. at 250.  The Court distinguished the facts in Hill, stating that the veterans in the prior cases had sought benefits for a single disability based on the specified period of ADT, whereas the appellant in Hill was claiming multiple disabilities as incurred during one period of ADT, and service connection had already been granted for one disability for that period.  Id.  

Applying the holding in Hill, the Board finds that the appellant's "veteran" status is established by virtue of her service-connected right shoulder and left shoulder disabilities which were already found to have incurred during her period of ADT.  See October 2009 Rating Decision, see Hill, 28 Vet. App. at 249-252 (holding that once a claimant has achieved veteran status for a single disability incurred or aggravated during a period of [ADT], that status applies to all disabilities claimed to have been incurred or aggravated during that period of [ADT]).

Because the Veteran has established "veteran" status for her period of ADT, she may be entitled to the presumption of aggravation if there is any evidence establishing an increase in severity during service.  Id. at 255.  The presumption of aggravation does not automatically apply in any case.  Instead, the Veteran has the burden of showing a "permanent worsening of a preexisting condition during the relevant period of service" to trigger the presumption.  Id. at 252-53 (citing Wagner, 370 F.3d at 1096).  

If the presumption of aggravation is triggered, then the burden reverts back to VA to show by clear and unmistakable evidence that the preexisting condition was not aggravated by the period of service, in that the increase was due to the natural progress of the condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 n.6 (2012) (noting that, under Wagner, "[a]n important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153's presumption of aggravation is the burden of proof" allocated to the Veteran or VA, respectively).

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability increased in severity during service; however, aggravation will not be conceded where there was no increase in severity during service.  38 C.F.R. § 3.306(b).  Temporary flare-ups or recurrence of manifestations of a preexisting condition are not sufficient to establish an increase or aggravation for non-combat veterans; rather, the underlying condition must have permanently worsened.  Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

In sum, the Veteran must demonstrate that her asthma permanently worsened during either period of service - ADT or active duty.  For the following reasons, the Board finds that the Veteran was not able to meet her burden in showing such permanent worsening.

First, with regard to her period of ADT, as previously discussed, the evidence shows no asthmatic exacerbations of any sort during this time.  Although there is evidence of exacerbations prior to ADT and after ADT, the Veteran has not demonstrated that there were asthmatic flare-ups during this time.  Thus, she cannot benefit from the presumption of aggravation.

Regarding active duty from November 1990 to December 1990, service treatment records show several instances of asthmatic exacerbations.  A November 1990 service treatment record documents asthma exacerbated by pregnancy.  The examiner reported that the Veteran had a history of asthma as an infant and intermittently since that time but had not experienced any significant episodes since 1982 until she became pregnant in 1990.  Prior to active duty, the Veteran had a stillborn child in August 1990 and required intubation/ventilation in September 1990 as a result.  

Service treatment records from December 1990 show that the Veteran presented to the emergency room with complaints of difficulty breathing; she had a cough and was developing a cold.  She mentioned that she started smoking again in September 1990 (7 to 8 cigarettes per day).  She was discharged from the hospital 5 days later with clear lungs.

Another December 1990 service treatment record showed that the Veteran was placed on convalescent leave for 10 days from her unit due to asthma.  
The Veteran was released from active duty in December 1990 because she was determined to be "non-deployable" due to asthma.  

The record also contains several medical opinions which address the issue of service incurrence.  A November 2009 statement from the Veteran's treating physician reflects that the Veteran has asthma secondary to hypersensitivity allergens.  He opined, "given the information that [the Veteran] provided me, she did have an acute asthma attack back in 1990 while training in the field that was probably precipitated by exposure to one of the allergens she is sensitive to."  He also provided a statement in November 2010 indicating that he reviewed all available and pertinent medical records and opined that the asthma was more likely than not incurred or aggravated during active service.  There was no rationale expressed in this opinion.  In a March 2011 VA fee-basis examination report, the physician opined that it was as likely as not that the Veteran's asthma was a continuation from the asthma condition experienced while in the military.  

The Board has found the November 2009/November 2010 and March 2011 examiners' opinions to be inadequate/nonprobative as they did not comment on evidence and findings indicating whether the Veteran's asthma was a preexisting condition nor did they address whether the Veteran's asthma was permanently worsened by either period of service.  As a result, the Board ordered another VA examination and medical opinion and one was provided in October 2016.  This examiner provided an extremely thorough and lengthy report, detailing all of the relevant evidence of record which supported his medical opinion, and he fully addressed the Board's questions regarding preexistence and aggravation.  

In pertinent part, he explained that the asthmatic exacerbations that the Veteran experienced between her 2 periods of service (i.e., in August and September 1990) as a civilian, was precipitated by her pregnancy, childbirth, and likely cigarette smoking.  This exacerbation established a new baseline of severity for her asthma, aggravating her asthma condition and leading to cycles of other exacerbations after that time.  The asthma exacerbation that she experienced during active duty in December 1990 was a temporary condition which quickly within 5 days returned to baseline.  There was another major exacerbation in 1996 (post active duty) after childbirth.  Essentially, the "aggravation" occurred between her 2 periods of service and it was not due to any event in either of those periods; other factors established the new baseline of severity.  The examiner provided much support from the record when providing this conclusion.

Finally, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  In particular, the examiner applied the Veteran's specific facts of her case, considering the history of her condition at onset (pre-service), during both periods of service, to include the break between the periods, and her post active duty history.  She also provided a detailed explanation as to what other factors caused the temporary flare-ups or exacerbations that were noted during active duty.  Thus, it is probative evidence tending to increase the likelihood that the Veteran's asthma did not undergo a permanent worsening during either period of service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent the Veteran asserts that her asthma was permanently worsened by active service, this question is outside the scope of a non-medical expert.  The Veteran does not have the competence to dispute this VA examiner's opinion, as the nexus question (i.e., aggravation) is not one that is capable of lay observation, within the common knowledge of a lay person, or otherwise within the competence of a non-medical expert.  See Monzingo, 26 Vet. App. at 105-06; Fountain, 27 Vet. App. at 274-75.  Thus, her statements cannot constitute competent evidence tending to increase the likelihood of a nexus to service.  See Fountain, 27 Vet. App. at 274-75.

Thus, the competent, credible, and probative evidence shows no permanent increase in the Veteran's asthma during ADT or active duty, as opposed to a temporary flare-up or recurring manifestation, as required to trigger the presumption of aggravation.  Id.  As such, service connection cannot be awarded.

The Board has resolved all reasonable doubt in the Veteran's favor where possible, but the evidence is not in relative equipoise in showing aggravation, which is the material issue in dispute in this issue.  Indeed as detailed above, the weight of the evidence is against that proposition.  Therefore, the claim must be denied.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).
ORDER

Service connection for asthma is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


